Per Curiam.

The principle of loyalty is fundamental to the attorney-client relationship and underlies the conflict-of-interest provisions of the Code of Professional Ethics. Our Ethical Considerations provide in EC 5-3 that a lawyer should not “make improper use of his professional relationship to influence his client to invest in an enterprise in which the lawyer is interested.” These considerations of loyalty require that all transactions between a lawyer and a client be objectively fair to the client. Also, the lawyer must ensure that the client has had an opportunity to consult independent counsel before entering into the transaction with respect to any matter not in the ordinary course of business.
In this case respondent and Moss entered into a contract during the time that an attorney-client relationship existed between them. Respondent not only had a different interest than Moss in the contract, which was not in the ordinary course of business between them, but Moss also consented to the terms of the contract without full disclosure by respondent.
In a separate but related matter, respondent later, when executing her personal loan application with a bank, failed to disclose the Moss loan and mortgage. That, in itself, warrants a sanction under the Disciplinary Rule that proscribes conduct involving misrepresentation.
Having accepted the board’s findings of fact, we agree with its conclusions and accept its recommendation. Respondent is hereby suspended from the practice of law for six months with the entire suspension stayed. Relator shall monitor the law practice of respondent during the six-month period. Costs taxed to the respondent.

Judgment accordingly.

*497Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., dissents.
Cook, J., dissenting. I would not stay respondent’s suspension.